DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered. 
Regarding to 35 U.S.C 112 rejection of claim 21, the amendment has cured the basis of 35 U.S.C 112 rejection. Therefore, the 35 U.S.C 112 rejection of claim 21 is hereby withdrawn.

Regarding to claim 1, 9, and 15, the amended claim limitation “identifying a position and an orientation of a tool based on identifying at least a subset of a plurality of fiduciary markers of the tool”, has cured the basis of 35 U.S.C 103 rejection. Therefore, the 35 U.S.C 103 rejection of claims 1, 9, and 15 is hereby withdrawn. However, upon further consideration, new grounds of rejection are made in newly applied art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20120050281 A1) in view of Collins (US 20130262152 A1), and further in view of Thomas (US 20180303558 A1).
Regarding to claim 1 (Currently Amended), Tanaka discloses a method by a mixed reality display device ([0011]: a mixed reality space; Fig. 1; Fig. 2; [0028]: all components of Fig 2 is a head mounted display device; HMD display with an operation tool as illustrated in Fig. 1 and Fig. 2; Fig. 1; [0050]: a method to generate an image of a virtual space; Fig. 7; [0052]:  a method and a processing are performed by the information processing apparatus), comprising: 
accessing a virtual schematic diagram of a real-world structure ([0007]: access a physical space image; [0043]: the three-dimensional shape contour generation unit 5010 of HMD device generates a first vertex at the extracted position in a virtual space; Fig. 6A-B; Fig. 7; [0061]: the three-dimensional shape contour generation unit 5010 records these projection vertices as contour data; [0062]: read and access the contour data recorded by the three-dimensional shape contour generation unit 5010);
identifying a position and an orientation of a tool ([0042]: sequentially records the positions and orientations of the operation unit 1090, i.e. a tool; [0043]: reads out the position and orientation of the operation unit 1090 in the sensor coordinate system);
generating a first vertex for the virtual schematic diagram of the real-world structure based on the position and the orientation of a tool (Tanaka; [0007]: generate a virtual space image; [0039]: a plane includes the vertex 4040; [0043]: the three-dimensional shape contour generation unit 5010 of HMD device generates a first vertex at the extracted position in a virtual space; Fig. 6A-B; [0044]: generates a first vertex 6100A based on the captured position and orientation of operation unit 1090; Fig. 6C; [0046]: creates the three-dimensional shape of the target virtual object 2010; [0047]: generates multiple vertex of a virtual image based on location and orientation of operation unit as illustrated in Fig. 6C; Fig. 6D; [0049]: a three-dimensional shape generation unit 5020 creates and generates the three-dimensional shape of the target virtual object 2010); 
generating image data representing a 3D image of a second structure capable of being installed or constructed at the real-world structure ([0007]: generate a virtual space image, i.e. a second structure; a virtual space image is capable of being superimposed and rendered on a physical space image sensed by the image sensing device; Fig. 6C; [0046]: creates the three-dimensional shape of the target virtual object 2010; [0047]: generates multiple vertex of a virtual image based on location and orientation of operation unit as illustrated in Fig. 6C; Fig. 6D; [0049]: a three-dimensional shape generation unit 5020 creates and generates the three-dimensional shape of the target virtual object 2010; Fig. 7; [0062]: creates and generate the three-dimensional shape of the target virtual object 2010 using the contour data recorded and 
displaying, to a user of the mixed reality display device, the 3D image of the second structure, based on the virtual schematic diagram ([0007]: this HMD device displays an image in which a virtual space image is generated in accordance with the position and orientation of an image sensing device;  a virtual space image is superimposed and rendered on a physical space image sensed by the image sensing device; Fig. 2; [0035]: a target virtual object 2010 is displayed as illustrated in Fig. 2; [0043]: three-dimensional; Fig. 7; [0063]: outputs the 3D virtual space image received from the virtual image generation unit 1110 onto the display unit 1030 of the HMD 1000; S7150 teaches displaying 3D virtual image; [0071]: the MR, i.e. mixed reality, image output unit 8130 outputs this composite image onto HMD display to display), such that the 3D image of the second structure appears to the user as inserted into a user view of the real-world structure while the user views the real-world structure through the mixed reality display device ([0007-0008]: display a virtual space image on an optical see-through display mounted on the operator's head; Fig. 7; [0071]: generates a composite image of the virtual space image generated by a virtual image generation unit 1110 and the physical space image acquired from the sensed image acquisition unit 1040; the MR image output unit 8130 outputs this composite image onto the display unit 1030).
Tanaka fails to explicitly disclose:
schematic diagram; and
identifying a position and an orientation of a tool based on identifying at least a subset of a plurality of fiduciary markers of the tool.

schematic diagram (Fig. 2A; [0045]: Fig. 2A is a schematic diagram; Fig. 2A-D; [0048]: the second point 214a-2 identify a location of a first structure 216a-1, a building such as a warehouse; Fig. 2A-D are a schematic diagram; a second structure 216a-2 is a building such as an apartment building); and
a second structure capable of being installed or constructed at the real-world structure (Collins; [0047]: one or more three-dimensional shapes are utilized to identify, locate, and construct one or more structures; Fig. 2A-D; [0048]: the second point 214a-2 may identify a location of a first structure 216a-1, i.e. a real world building such as a warehouse, of the first polygon 210a; builds are capable of being instructed);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka to include schematic diagram; and a second structure capable of being installed or constructed at the real-world structure as taught by Collins. The motivation for doing so would have been to define a particular building, land parcel, apartment, and/or structure using vertices and a polygon; to identify a location of a first structure using vertex; to improve location data as taught by Collins in paragraphs Fig. 2A-D, [0027], [0046-0048] and [0084].
Tanaka in view of Collins fails to explicitly disclose:
identifying a position and an orientation of a tool based on identifying at least a subset of a plurality of fiduciary markers of the tool.
In same field of endeavor, Thomas teaches:
identifying a position and an orientation of a tool based on identifying at least a subset of a plurality of fiduciary markers of the tool ([0038]: calculate position and orientation of the wearer; Fig. 6; [0048]: the fiducial markers 602 are arranged in a non-uniform geometry; the navigation system determines and identifies the position and orientation of the patient reference object 600 based on identifying the relative location of the fiducial markers 602).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka in view of Collins to include identifying a position and an orientation of a tool based on identifying at least a subset of a plurality of fiduciary markers of the tool as taught by Thomas. The motivation for doing so would have been improve the accuracy of the calculated position and orientation of the wearer; to determine and identify the position and orientation of the patient reference object 600 based on identifying the relative location of the fiducial markers 602 as taught by Thomas in Fig. 6 and paragraphs [0038] and [0048].

Regarding to claim 6 (Original), Tanaka in view of Collins and Thomas discloses the method of claim 1, further comprising: 
receiving user input interacting with the 3D image of the second structure (Tanaka; [0013]: acquiring a position of a pointing device operated by a user; [0030]: a pointing device is operated by the user; Fig. 2; [0033]: operation unit 1090 is a physical tool as illustrated in Fig. 2; upon pressing this button by a user, the operation unit 1090 generates an event; the operation unit 1090 is provided with an event input unit 1060 which is operated by the user to generate an event; [0037]; [0043-0044]: a three-dimensional shape contour and image); and


Regarding to claim 7 (Original), Tanaka in view of Collins and Thomas discloses the method of claim 1, further comprising: 
displaying, to the user of the mixed reality display device, a holographic user interface including a plurality of style options for the second structure (Tanaka; [0007-0008]: display a virtual object or text information on HMD; Fig. 7; [0071]: generates a composite image of the virtual space image generated by a virtual image generation unit 1110 and the physical space image acquired from the sensed image acquisition unit 1040; the MR, i.e. mixed reality, image output unit 8130 outputs this composite image onto the display unit 1030); and 
receiving user input interacting with the holographic user interface (Tanaka; [0013]: acquiring a position of a pointing device operated by a user; [0030]: a pointing device which is operated by the user; Fig. 2; [0033]: operation unit 1090 is a physical tool as illustrated in Fig. 2; upon pressing this button by a user, the operation unit 1090 generates an event; the operation unit 1090 is provided with an event input unit 1060 which is operated by the user to generate an event; [0037]; [0044]). 

Regarding to claim 8 (Original), Tanaka in view of Collins and Thomas discloses the method of claim 1, further comprising capturing the virtual schematic diagram of the real-world structure (Tanaka; [0007]: the image sensing device captures a physical space image; Fig. 2; [0033]: operation unit 1090  is a physical tool as illustrated in Fig. 2; upon pressing this button by a user, the operation unit 1090 generates an event; Fig. 2; [0038]: upon detecting this event, the vertex selection unit 3010 extracts and acquires the position and orientation of the operation unit 1090 in the sensor coordinate system; sensor controller acquires and captures a position and orientation of operation; [0070]: the image sensing unit 1010 senses and captures a moving image of a physical space; an operation unit is an object in a physical space).
the virtual schematic diagram (Collins; Fig. 2A; [0045]: Fig. 2A is a schematic diagram; Fig. 2A-D; [0048]: the second point 214a-2 identify a location of a first structure 216a-1, a building such as a warehouse; Fig. 2A-D are a schematic diagram; a second structure 216a-2 is a building such as an apartment building). 

Regarding to claim 9 (Currently Amended), Tanaka discloses a head-mounted display (HMD) apparatus ([0011]: a mixed reality space; Fig. 1; Fig. 2; [0028]: all components of Fig 2 is a head mounted display device; HMD display with an operation tool as illustrated in Fig. 1 and Fig. 2; [0029]: HMD; Fig. 1; [0050]: a method to generate an image of a virtual space; Fig. 7; [0052]:  a method and a processing are performed by the information processing apparatus), comprising: 

access a virtual schematic diagram of a real-world structure ([0007]: access a physical space image; [0043]: the three-dimensional shape contour generation unit 5010 of HMD device generates a first vertex at the extracted position in a virtual space; Fig. 6A-B; Fig. 7; [0061]: the three-dimensional shape contour generation unit 5010 records these projection vertices as contour data; [0062]: read and access the contour data recorded by the three-dimensional shape contour generation unit 5010);
identifying a position and an orientation of a tool ([0042]: sequentially records the positions and orientations of the operation unit 1090, i.e. a tool; [0043]: reads out the position and orientation of the operation unit 1090 in the sensor coordinate system); 
generate a first vertex for the virtual schematic diagram of the real-world structure based on the position and the orientation of a tool (Tanaka; [0007]: generate a virtual space image; [0039]: a plane includes the vertex 4040; [0043]: the three-dimensional shape contour generation unit 5010 of HMD device generates a first vertex at the extracted position in a virtual space; Fig. 6A-B; [0044]: generates a first vertex 6100A based on the captured position and orientation of operation unit 1090; Fig. 6C; [0046]: creates the three-dimensional shape of the target virtual object 2010; [0047]: generates multiple vertex of a virtual image based on location and orientation of operation unit as illustrated in Fig. 6C; Fig. 6D; [0049]: a three-dimensional shape generation unit 5020 creates and generates the three-dimensional shape of the target virtual object 2010); and 

a display device configured to display, to a user of the HMD apparatus, the 3D image of the second structure, based on the virtual schematic diagram ([0007]: this HMD device displays an image in which a virtual space image is generated in accordance with the position and orientation of an image sensing device;  a virtual space image is superimposed and rendered on a physical space image sensed by the image sensing device; [0029]: HMD; Fig. 2; [0035]: a target virtual object 2010 is displayed as illustrated in Fig. 2; [0043]: three-dimensional; Fig. 7; [0063]: outputs the 3D virtual space image received from the virtual image generation unit 1110 onto the display unit 1030 of the HMD 1000; S7150 teaches displaying 3D virtual image; [0071]: the MR, i.e. mixed reality, image output unit 8130 outputs this composite image onto HMD display to display), such that the 3D image of the second structure appears to the user as inserted into a user view of the real-world structure while the user views the real-world 
Tanaka fails to explicitly disclose:
schematic diagram; and
identify a position and an orientation of a tool based on identifying at least a subset of a plurality of fiduciary markers of the tool;
In same field of endeavor, Collins teaches:
schematic diagram (Fig. 2A; [0045]: Fig. 2A is a schematic diagram; Fig. 2A-D; [0048]: the second point 214a-2 identify a location of a first structure 216a-1, a building such as a warehouse; Fig. 2A-D are a schematic diagram; a second structure 216a-2 is a building such as an apartment building); and
a second structure capable of being installed or constructed at the real-world structure (Collins; [0047]: one or more three-dimensional shapes are utilized to identify, locate, and construct one or more structures; Fig. 2A-D; [0048]: the second point 214a-2 may identify a location of a first structure 216a-1, i.e. a real world building such as a warehouse, of the first polygon 210a; builds are capable of being instructed);

Tanaka in view of Collins fails to explicitly disclose:
identify a position and an orientation of a tool based on identifying at least a subset of a plurality of fiduciary markers of the tool.
In same field of endeavor, Thomas teaches:
identify a position and an orientation of a tool based on identifying at least a subset of a plurality of fiduciary markers of the tool ([0038]: calculate position and orientation of the wearer; Fig. 6; [0048]: the fiducial markers 602 are arranged in a non-uniform geometry; the navigation system determines and identifies the position and orientation of the patient reference object 600 based on identifying the relative location of the fiducial markers 602).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka in view of Collins to include identifying a position and an orientation of a tool based on identifying at least a subset of a plurality of fiduciary markers of the tool as taught by Thomas. The motivation for doing so would have been improve the accuracy of the calculated position and orientation of the wearer; to determine and identify the position and orientation of the patient reference object 600 based 

Regarding to claim 14 (Original), Tanaka in view of Collins and Thomas discloses the HMD apparatus of claim 9, wherein:
the processor (Tanaka; [0088]:  a CPU 1201 controls the overall operation of the computer; CPU is a processor) is further configured to receive user input interacting with the 3D image of the second structure (Tanaka; [0013]: acquiring a position of a pointing device operated by a user; [0029]: HMD; [0030]: a pointing device which is operated by the user; Fig. 2; [0033]: operation unit 1090 is a physical tool as illustrated in Fig. 2; upon pressing this button by a user, the operation unit 1090 generates an event; the operation unit 1090 is provided with an event input unit 1060 which is operated by the user to generate an event; [0037]; [0043-0044]: a three-dimensional shape contour and image); and 
the display device is further configured to display, to the user of the HMD apparatus, an amended configuration of the 3D image of the second structure (Tanaka; [0007-0008]: display a virtual object or text information on HMD; [0029]: HMD; [0043-0044]: a three-dimensional shape contour and image; Fig. 7; [0063]: outputs the 3D virtual space image received from the virtual image generation unit 1110 onto the display unit 1030 of the HMD 1000; Fig. 7; [0071]: generates a composite image of the virtual space image generated by a virtual image generation unit 1110 and the physical space image acquired from the sensed image acquisition unit 1040; the MR, i.e. mixed reality, image output unit 8130 outputs this composite image onto the display unit 1030; Fig. 2; [0029]: HMD). 

Regarding to claim 15 (Original), Tanaka in view of Collins and Thomas discloses the HMD apparatus of claim 9, wherein: 
the display device is further configured to display, to the user of the HMD apparatus, a holographic user interface including a plurality of style options for the second structure ( Tanaka; [0007-0008]: display a virtual object or text information on HMD; Fig. 7; [0063]: outputs the 3D virtual space image received from the virtual image generation unit 1110 onto the display unit 1030 of the HMD 1000; Fig. 7; [0071]: generates a composite image of the virtual space image generated by a virtual image generation unit 1110 and the physical space image acquired from the sensed image acquisition unit 1040; the MR, i.e. mixed reality, image output unit 8130 outputs this composite image onto the display unit 1030; Fig. 2; [0029]: HMD); and
 the processor (Tanaka; [0088]:  a CPU 1201 controls the overall operation of the computer; CPU is a processor) is further configured to receive user input interacting with the holographic user interface (Tanaka; [0013]: acquiring a position of a pointing device operated by a user; [0030]: a pointing device which is operated by the user; Fig. 2; [0033]: operation unit 1090 is a physical tool as illustrated in Fig. 2; upon pressing this button by a user, the operation unit 1090 generates an event; the operation unit 1090 is provided with an event input unit 1060 which is operated by the user to generate an event; [0037]; [0044]; Fig. 7; [0063]: outputs the 3D virtual space image received from the virtual image generation unit 1110 onto the display unit 1030 of the HMD 1000). 



Regarding to claim 17 (Currently Amended), Tanaka discloses a non-transitory computer readable medium comprising instructions that, when executed by a processor of a mixed reality display device, cause the processor to ([0088]: a CPU 1201 controls the overall operation of the computer using computer programs and data stored in a RAM 1202 and ROM 1203; [0092]: storage device; causing the CPU 1201 to execute an Operating System and instructions; [0011]: a mixed reality space; Fig. 1; Fig. 2; [0028]: all components of Fig 2 is a head mounted display device; HMD display with an operation tool as illustrated in Fig. 1 and Fig. 2; [0029]: HMD; Fig. 1; [0050]: a method to generate an image of a virtual space; Fig. 7; [0052]:  a method and a processing are performed by the information processing apparatus):
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 17. 

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20120050281 A1) in view of Collins (US 20130262152 A1), Thomas (US 20180303558 A1), and further in view of Williamson (US 20020158873 A1).
Regarding to claim 5 (Original), Tanaka in view of Collins and Thomas discloses the method of claim 1, 

In same field of endeavor, Williamson teaches further comprising detecting a depth of surrounding space including the real-world structure to determine positions of vertices of the virtual schematic diagram ([0070]: compute and detect depth and pixel values for IBR using only the silhouette masks, without generating an intermediate voxel model; [0075]: depth of that pixel is found; [0100]: determine and match the depth computed for the real view; [0155]: determine the depth of the virtual pixel; [0159]; [0166]: run the depth search algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka in view of Collins and Thomas to include further comprising detecting a depth of surrounding space including the real-world structure to determine positions of vertices of the virtual schematic diagram as taught by Williamson. The motivation for doing so would have been to compute depth and pixel values for IBR using only the silhouette masks, without generating an intermediate voxel model; match the computed for the real view; to attain an improved estimate; to improve image quality; as taught by Williamson in paragraphs [0070, [0100], [0155], [0181], and [0186].

Regarding to claim 13 (Original), the claim limitation is similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 13. 

.

Allowable Subject Matter
Claims 3-4, 11-12, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HAI TAO SUN/Primary Examiner, Art Unit 2616